In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration of respondents’ motion to dismiss and the motion of Guy C. Guckenberger to intervene as a respondent,
IT IS ORDERED by the court that respondents’ motion to dismiss be, and the same is hereby, overruled.
Sweeney, J., dissents.
Douglas, J., dissents and would grant the motion to dismiss pursuant to R.C. 3501.11.
IT IS FURTHER ORDERED by the court that the motion of Guy C. Guckenberger to intervene be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that a writ of prohibition be, and the same is hereby, denied, consistent with the opinion to follow.
Moyer, C.J., Holmes, Wright, H. Brown and Resnick, JJ., concur.
Sweeney and Douglas, JJ., would dismiss this cause.